The Chancellor.
The court having awarded an issue in this case, upon such terms and conditions as the chancellor thought proper and necessary, not only to protect Reynolds, whose contract with the lunatic was overreached by the inquisition, but also to protect the estate of the lunatic from the expense of further litigation in respect to such contract if the inquisition should be sustained, it was not competent for the parties, by stipulation, to discharge that order of the court. The stipulation, which was wholly unauthorized, must therefore be set aside; unless Reynolds, whose dealings with the lunatic are overreached by the finding of the jury, consents to abandon all claim, in relation to the property of the lunatic, arising out of any dealings with him subsequent to the time when, by the inquisition, the lunacy is found to have commenced j and also consents that the court may, by a summary order, set aside all dealings between him and the lunatic subsequent to the commencement of such lunacy, so as to place the parties, and the estate of the lunatic, in the same situation as they would have been if no such dealings had been had between them, after such lunacy commenced according to the finding of the jury. If Reynolds, within thirty days after notice of the order to be entered hereon, delivers such a stipulation to the solicitor for the petitioner, to be filed with the register, then the previous stipulation between the solicitors of the several parties is to stand; and the order for the feigned issue is to be discharged. But if Reynolds neglects to execute and de*245liver the required stipulation, within the time specified, the stipulation, relative to the abandonment of the feigned issue, is to be set aside; and the parties are to be directed to proceed and try the feigned issue, in the same manner, and with the like effect, as if such stipulation to abandon the same had never been made.
As both parties acted without the sanction of the court, and-have thereby rendered this application necessary, neither is entitled to costs as against the other; nor is either entitled to costs, upon this application, to be paid out of the estate of the lunatic.